On Motion for Rehearing.
MORROW, P. J.
Appellants and one Pablo Cavaro were jointly indicted.' In the automobile of the appellant Charles, which was standing near a certain restaurant, there were found by the sheriff four jugs containing an *265aggregate of five gallons of intoxicating liquor. Part of these jngs were in the front part of the earthe other between the front and back seats. Appellant had gone into the restaurant. He was in an intoxicated condition. In response to the sheriffs inquiry-touching its contents, he said that it contained many different tilings. Gonzales, a co-defendant, was sitting on the hack seat of the car. Near him were two of the jugs sitting on the floor in front of the back seat. Appellants were taken in charge by the sheriff. Officer Vaughn was directed by the sheriff to take charge of Cavaro, who was also intoxicated. There were circumstances going to show that the car in which'the liquor was found was driven to the place at which it was stopped a short time before the arrest.
The court instructed the jury on the law of principals, also upon the law of circumstantial evidence. We are not impressed with the soundness of the contention, in the motion for rehearing, that the evidence is not sufficient to support the verdict.
Touching the relation of Cavaro to the transaction, the evidence is somewhat obscure, save that he was present at the car, tho.ugh, as we understand, he was not shown by direct evidence to have been in it.
The ownership of the car was asserted by the appellant Charles. Gonzales was in the car. The quantity and location of the liquor were such as to support the finding by the jury that in its possession the appellants Charles and Gonzales were acting together. The fact that Cavaro may also have been a coprineipal does not militate against the correctness .of the verdict.
The motion is overruled.